Citation Nr: 0618989	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 1994 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an effective date prior to March 14, 1994 
for the grant of service connection for fibromyalgia 
syndrome.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis prior to November 23, 1992.  

4.  Entitlement to a rating in excess of  20 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis prior to March 14, 1994.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2001 rating action that granted a TDIU 
effective March 14, 1994.  The veteran filed a Notice of 
Disagreement (NOD) with the effective date of the award in 
August 2001.  In August 2002, the veteran testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of the hearing is of record.

In November 2002, the Board remanded the matter on appeal to 
the RO for due process development pursuant to 38 C.F.R. 
§ 19.9 and Manlincon v. West, 12 Vet. App.  238 (1999).  The 
RO issued a Statement of the Case (SOC) in January 2003, and 
the veteran filed a Substantive Appeal later that month.

By decision of May 2003, the Board denied an effective date 
prior to March 14, 1994 for the grant of a TDIU.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004, counsel for the 
appellant and the VA Secretary filed a Joint Motion for 
Remand; later that month, the Court issued an Order granting 
the Joint Motion, vacating the Board's May 2003 decision and 
remanding the matter to the Board for proceedings consistent 
with the Joint Motion.

In the August 2004 Joint Motion, the parties stipulated that 
in August 2001 the veteran filed a timely NOD with the 
February 2001 rating action that granted a      20 percent 
rating from November 23, 1992 for residuals of a low back 
injury with disc involvement and fibromyositis, and a 40 
percent rating from March 14, 1994 for that disability; the 
veteran claimed ratings in excess of 10 percent prior to 
November 23, 1992, and 20 percent prior to March 14, 1994.  
The parties also stipulated that the veteran's August 2001 
statement constituted a NOD with the February 2001 rating 
action that granted service connection from March 14, 1994 
for fibromyalgia syndrome: the veteran claimed an earlier 
effective date for the grant of service connection for that 
disability.
 
In April 2005, the Board remanded these matters to the RO for 
due process development.  In July 2005, the RO issued a SOC 
on the matters of entitlement to an effective date prior to 
March 14, 1994 for the grant of service connection for 
fibromyalgia syndrome, a rating in excess of 10 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis prior to November 23, 1992, and a rating in 
excess of  20 percent for residuals of a low back injury with 
disc involvement and fibromyositis prior to March 14, 1994; 
the veteran's attorney filed a Substantive Appeal on those 
issues in August 2005.  In July 2005, the RO also issued a 
Supplemental SOC (SSOC) reflecting the continued denial of an 
effective date prior to March 14, 1994 for the grant of a 
TDIU.

In February 2006, the veteran and a physician testified 
during a hearing before the undersigned VLJ in Washington, 
D.C.; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that a further remand of these 
matters is warranted, even though such action will, 
regrettably, further delay a decision on each of the matters 
on appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims on appeal has not been accomplished.  

The Board notes that, pertinent to the claims on appeal, the 
record does not include any correspondence from the RO to the 
appellant that specifically addresses the VCAA duties to 
notify and assist, or that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the appellant 
and his attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
each claim on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


